Citation Nr: 0125285	
Decision Date: 10/26/01    Archive Date: 10/29/01	

DOCKET NO.  00-07 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the appellant is a veteran for purposes of receiving 
Department of Veterans Affairs (VA) disability compensation 
benefits.


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The appellant entered active military service in October 
1975; whether his military service has as yet terminated is 
germane to the issue now on appeal.  

This matter arises from a decision rendered in June 1999 by 
the VA Regional Office (RO) in St. Louis, Missouri, that 
denied the benefit now sought on appeal.  Following 
compliance with the procedural requirements set forth in 
38 U.S.C.A. § 7105 (West 1991), the case was forwarded to the 
Board of Veterans' Appeals (Board) for appellate 
consideration.  


REMAND

This case is not yet ready for appellate disposition for the 
reasons that follow.  

The appellant submitted his notice of disagreement in 
November 1999 in response to the RO's denial of the benefit 
sought.  In response, the RO furnished him a statement of the 
case in February 2000.  See 38 U.S.C.A. § 7105(d)(1).  The 
appellant then submitted a VA Form 9, Appeal to Board of 
Veterans' Appeals, later that month; this was accompanied by 
additional evidence that had not previously been considered 
by the RO.  It is unclear from the record whether the RO 
considered the additional evidence, and affirmed its prior 
decision.  If so, the appellant should have been furnished a 
supplemental statement of the case and been given the 
appropriate time period in which to respond thereto to ensure 
that he has been accorded due process of law.  Cf. 38 C.F.R. 
§ 20.202 (2000).  

In view of the foregoing, this case is REMANDED to the RO for 
action as follows:

1.  The RO should review the evidence 
submitted by the appellant in conjunction 
with his substantive appeal.

2.  If the RO determines that additional 
development is necessary prior to further 
consideration of the issue on appeal, 
that should be accomplished prior 
thereto.

3.  If the benefit sought on appeal 
remains denied, the appellant should be 
furnished a supplemental statement of the 
case.  He should also be given the 
appropriate time period in which to 
respond.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further 
appellate consideration.  The appellant need take no 
action unless so informed.  By this REMAND, the Board 
intimates no opinion regarding the final disposition of 
the claim.  The appellant has the right to submit 
additional evidence and argument on the matter that the 
Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



